Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 01/13/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 11, 18 recite wherein: the first interface comprises a first electrical contact: the second interface comprises a second electrical contact configured to contact the first electrical contact in the first full engagement status; the third interface comprises a third electrical contact; and the fourth interface comprises a fourth electrical contact configured to contact the third electrical contact in the full engagement status. claims 12, 19 recites wherein: the first interface comprises a first electrical contact: the second interface comprises a second electrical contact configured to contact the first electrical contact in the fully engaged status; the third interface comprises a third electrical contact; and the fourth interface comprises a fourth electrical contact configured to contact the third electrical contact in the fully engaged status.
The office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”